Exhibit Suite 28001100 Peachtree St. Atlanta GA 30309-4530 t f www.KilpatrickStockton.com January 29, 2009 United Community Bank, Inc. 63 Highway 515 Blairsville, Georgia30512 Ladies and Gentlemen: We have acted as counsel to United Community Bank, Inc., a Georgia corporation (the”Company”), in connection with the potential resale from time to time by certain securityholders of the Company (the “Selling Securityholders”), pursuant to Rule415 of the Securities Act of 1933, as amended, of the following securities of the Company: (i)180,000 shares of the Company’s Fixed Rate Cumulative Perpetual Preferred Stock, Series B (the “Series B
